OPINION OF THE COURT
Williams, J.
Plaintiff Eric A. Johnson brought a wrongful death action seeking damages for defendants’ negligence in failing to provide minimal security to protect his wife, Dr. Kathryn Hinnant, a pathologist at Bellevue Hospital Center (Bellevue). Dr. Hinnant was murdered and sexually assaulted in her office on Saturday, January 7, 1989 at approximately 4:00 p.m. by Steven Smith, a homeless intruder who had recently been a patient at the hospital.
This appeal seeks to overturn a judgment in favor of defendant New York City Health and Hospitals Corporation (HHC) following posttrial denial of plaintiffs motion to set aside the jury verdict as against the weight of the evidence. The jury found, by a vote of 10 to 2, that HHC’s security measures were reasonable.
The trial evidence showed that at the time in question, Bellevue, a 1,000-bed public hospital in New York City with approximately 4,000 employees, had a mandate “to provide the *90best care to anyone regardless of their ability to pay”. It treated many patients with antisocial personality disorders stemming from problems such as drug use or domestic violence. It had over 100 clinics and logged over 300,000 total clinic visits in 1988-1989. The psychiatric walk-in clinic logged over 30,000 annual visits, the emergency room about 100,000 visits. There were approximately 300 beds for psychiatric patients. There was also an adjoining 1,000-bed homeless shelter run by the New York City Human Resources Administration.
The hospital center’s enormous physical plant encompassed approximately one million square feet in several separate buildings with numerous entryways. In the “new” building, where Dr. Hinnant was attacked, each of the 22 floors covered one acre. The new building and an adjacent building shared a huge basement area that contained laundry, storage and maintenance facilities as well as the morgue. There was also a tunnel that connected the basement to the basement of the homeless shelter.
The hospital’s security system at the time employed 65 to 70 security officers. They were deployed in both uniform and plainclothes, at fixed posts and in roving patrols, in three shifts around the clock throughout the hospital grounds. The officers meticulously recorded all security-related incidents in a security log, relevant portions of which were entered into evidence. The tunnel between the hospital and the homeless shelter was secured by an around-the-clock, manned security post at the top of a ramp leading into the shelter. Also, there were pull-down gates at either end of the tunnel which were lowered on weekends and at night; whenever the gate was up at the shelter end, a Bellevue security officer was stationed there. The tunnel gates could not be closed at all times because of the volume of legitimate traffic between the hospital and the shelter. As a practical matter, the concern with security had to be balanced against the need for access and movement of patients, visitors and hospital staff.
One noteworthy security problem was the employees’ habit of taping or jamming stairwell doors open to permit easy access between floors, since the elevators were slow. Employees persisted in this habit despite constant instructions to cease. Security personnel were placed on notice of the problem and were directed to constantly look out for it, rectify it if possible and if not, to note the need for repair in an incident report to maintenance and in their memo books.
Hospital policy as to intruders required employees to notify security of any sighting of unauthorized persons. Security *91personnel would question such persons, check out their explanations if necessary, and, in their discretion, could arrest them, escort them out of the building, escort them to the proper treatment area or take other appropriate action. Homeless men found in the hospital basement would be ejected by the security staff. The security staff also had to accommodate several requirements imposed on the hospital, such as keeping fire safety doors unlocked and the sheltering of the homeless in accordance with the City’s “cold alert” policy. Malingerers and disruptive persons were routinely ejected.
Prior to the attack on Dr. Hinnant, there had been one murder, of a homeless man, on the hospital grounds, and two rapes, one in 1984, the other in 1988. Generally, however, the most common crimes were pilferage, usually by hospital employees, or fights among patients. These were most often resolved by security officers without an arrest or summons.
At the time of the crime, Steven Smith was a homeless, unemployed 23 year old. When initially admitted to Bellevue on December 18, 1988, he had allegedly ingested rat poison and was suffering from suicidal ideation; an examination revealed only “inappropriate affect”. He stated that for the past three years he had abused drugs and alcohol and that his condition had recently worsened. His cocaine abuse, verified by urinalysis, had ruined his relationship with his mother because he had been stealing increasing amounts of money from her. Also, at the age of 14, he allegedly had been under psychiatric care at Kings County Hospital for hearing voices. A hospital social worker, noting this history, as well as a criminal history involving many robberies, recommended continued psychiatric care, medication and close observation.
On December 21, he was to be discharged and was given a referral to Bellevue’s walk-in psychiatric clinic, but he refused to leave and his departure was postponed a day. The next day, upon discharge, he immediately ingested more rat poison and was readmitted, at which time he apparently had a tantrum. On December 23, he was seen walking the ward in street clothes, and later “eloped”, or disappeared from his room, for several hours, having used pillows to make it appear that he was still in bed. The elopement was reported to hospital security. Upon his return, he claimed to have taken care of some business and had been sleeping in a lounge on the 15th floor. Subsequently, he had a verbal altercation with another patient, which hospital security wrote up, and was placed on a watch in connection with which all sharp objects were removed from his possession.
*92That same day, the attending physician had found him relaxing in bed, chatting with the female staff. When the physician began interviewing him, he began to threaten suicide and homicide in an effort to manipulate the physician into obtaining him a hotel room, since he did not want to go to a shelter. The physician perceived no sign of psychosis or depression and believed Smith to be at “baseline psychological functioning”.
On the 24th, another psychiatrist noted in her report that Smith was “very oppositional”, had reluctantly admitted visiting a friend on the 15th floor, but denied using drugs in the hospital, and again threatened suicide in a manipulative way. The doctor concluded that Smith was antisocial with a personality disorder and cocaine abuse, but not acutely suicidal or dangerous to himself or to others. The recommendation was that he undergo urine toxicity testing and that he be placed under a watch to prevent another elopement or drug abuse.
On December 25, 1988, he was absent from his room most of the day, but was thought to be elsewhere on the floor. The next day, he appeared to be in a good mood and sociable. Later, he refused any professional consultation and became verbally abusive, but nevertheless was found ready for discharge and escorted off the premises, allegedly a fairly routine occurrence and not indicative of dangerousness.
On January 1, 1989, a patient reported that a person matching Smith’s description had been in her room at 4:00 a.m. that day, and hospital security investigated. The same day, a nurse observed a person of similar description roaming Ward 17N in the late afternoon; that evening another nurse saw Smith. Security responded quickly to both of the later sightings and, in the evening, caught Smith apparently stealing a clock and a hypodermic needle and arrested him on charges of burglary in the third degree and criminal possession of stolen property. He was calm and cooperative at that time.
Smith was released on his own recognizance on January 3 and later was observed at the hospital that day wearing patient’s clothing; the nurse did not question his presence. At 7:15 a.m. the next day, another nurse on the 21st floor contacted security when she found Smith locked in a therapy area. The security officer was unaware of Smith’s recent arrest at the hospital and took him to an emergency services walk-in clinic. Testimony by the then director of security for Bellevue, as well as by an attending psychiatrist at Bellevue, indicated that at this point there should have been some concern about *93how Smith got to the 21st floor, about keeping Smith out of the hospital, and that perhaps a description of him should have been circulated to some extent among hospital staff. However, the security director did not believe, given Smith’s recent treatment at Bellevue and the public health care mission of the facility, that he definitely should have been arrested, since he could have been seeking help.
At 7:30 a.m. on January 4, Smith sought treatment for lower back pain in Bellevue’s emergency room. He was physically examined, no abnormalities were found, and the examining physician opined that he was “procrastinating”. Afterwards, Smith was allowed to remain in the lobby due to the cold weather.
Smith was next sighted at Bellevue at around 2:30 p.m. on January 7, 1989, the day of the murder. The wife of the manager of the newsstand in Bellevue’s main lobby observed an unshaven man wearing a long, dark coat and worn out shoes, whom she later realized was Smith, perusing pornographic magazines at the newsstand. She had her husband send him away.
Early the next morning, Dr. Hinnant’s body was discovered. The lower part of her body was unclothed, and, in addition to sexual violation, she had suffered strangulation and blunt trauma.
Smith’s subsequent videotaped statement to police alleged that on the day of the murder, he was living on the 22nd floor of the hospital. He woke up, went down to the 7th floor where he met a man named “John”, and the two agreed that they would steal to earn money to buy food. They went to the 2nd floor where Smith, wearing doctor’s clothing, picked up a piece of electric cord. Next, they allegedly proceeded to the 4th floor, looked into Dr. Hinnant’s office, tried unsuccessfully to pick some locks along the corridor, then returned to Dr. Hinnant’s office. Smith presented himself as a doctor and asked if he could speak with her. “John” then pushed past him, punched Dr. Hinnant in the face and Smith began choking her, first with his arm around her neck, then with the electric cord. He claimed he never intended to kill her. While he stole her jewelry and rifled her purse, “John” raped her. Thereafter, Smith took most of the stolen property to the Wards Island men’s shelter, hoping to get someone to sell it for him for food. His statements to shelter residents led to his arrest.
Following up Smith’s statement about living on the hospital’s 22nd floor, the location of the building’s ventilation and air-*94conditioning systems, investigators found a hospital bed there, some empty beer cans and an empty pack of cigarettes, but no forensic evidence linking Smith to the bed or the area. Hence Smith’s claim could not be proven. Moreover, the evidence indicated that this area was inspected three times daily and that a key was required for access from the stairwell. Smith also made statements about his wanderings around the hospital dressed as a doctor, where he allegedly observed surgical procedures, dined in the “doctors’ dining room” quarters; however, these statements were unsubstantiated. A psychiatrist, after interviewing Smith, concluded that “John” was a delusion and that Smith was delusional at the time of the crime and entitled to the insanity defense. Smith admitted to the police that “John” did not exist.
The question on this appeal is whether or not the trial court erred in denying plaintiffs motion to set aside the jury verdict for defendants as against the weight of the evidence.
As was stated in Nordhauser v New York City Health & Hosps. Corp. (176 AD2d 787, 789): “the courts may set aside a jury verdict and grant a new trial when the jury’s determination is palpably incorrect and a substantial injustice would be done if the verdict were sustained (see, Nicastro v Park, 113 AD2d 129, 133). A weight of the evidence inquiry involves a balancing of many factors (see, Cohen v Hallmark Cards, 45 NY2d 493, 498-499). The operative factor in the court’s determination as to whether to set aside a jury’s verdict is a finding that the jury could not have reached its verdict on any fair interpretation of the evidence (see, Nicastro v Park, supra, at 134).”
The Trial Judge correctly deferred to the jury’s verdict here, which was based upon a fair interpretation of the evidence and was not palpably incorrect. Plaintiff, conversely, failed to sustain his burden of proving by a preponderance of the evidence that defendant Health and Hospitals Corporation did not provide a reasonable, minimal security system at Bellevue at the time in question, given the foreseeable harm (see, Miller v State of New York, 62 NY2d 506; Nallan v Helmsley-Spear, Inc., 50 NY2d 507).
The record, taken as a whole, clearly demonstrates that based upon what HHC knew, it reasonably met its security obligations in general, as well as with individual regard to Steven Smith.
For example, the witnesses’ testimony and the hospital’s carefully maintained security log established that the 65 to 70 *95person security force was deployed around the clock throughout the hospital grounds, including the 22-acre “new” building, in both uniform and plainclothes and at both stationary posts and roving patrols. This evidence also reflected a consistent, daily effort to maintain security in all areas requiring it, including stairwells and the doors between stairwells and floors, and to handle promptly the numerous reports of unauthorized persons, whether patients in the wrong location or trespassers. The evidence also placed these efforts in their proper context, i.e., Bellevue’s institutional mandate, the thousands of visits made annually, the high percentage of violent, criminal or otherwise antisocial patients, and the various constraints to be observed, such as keeping fire safety doors unlocked and sheltering the homeless on “cold alert” days.
The evidence also established defendants’ reasonable, responsible security approach to Smith, the assailant, in terms of his probable, i.e., foreseeable, conduct. His extensive hospital records and the security log from the relevant time frame indicated only tendencies towards dubious threats of suicide, drug abuse, elopement from his assigned room, petty theft and trespass, but no credible evidence of violent tendencies toward others. By way of contrast, the security log reflected the presence of other more problematic patients and the more careful handling accorded them. Nor is it clear that a lapse of reasonable security contributed to Dr. Hinnant’s murder. The credibility of Smith’s statements as to his movements on the day of the murder must be strongly discounted given his admitted invention of his criminal cohort “John”, and his unsubstantiated, unlikely claims of access to various hospital areas, existent and nonexistent, not to mention his history of mental illness and drug abuse.
Certain of plaintiff’s allegations are not supported by the record considered in full. While witnesses for HHC stated that a description of Smith was not circulated to all hospital personnel after his arrest for the January 1, 1989 burglary, they also stated that such a procedure would be “unwieldy” and unwarranted, since he was a patient and would have to be permitted on premises for treatment despite the fact of his arrest. The witnesses conceded that such security measure might have been appropriate for the 16th and 17th floors. However, the jury was entitled to consider this question in light of all of the evidence it heard regarding the reasonableness of Bellevue’s security, and was not bound to reach a conclusion favorable to plaintiff.
*96Similarly, it cannot be said that defendant did not make diligent efforts to evict potentially dangerous drug-addicted trespassers who were illegally residing on the premises. The record shows that hospital employees were to notify security of unauthorized persons on the premises and that these complaints were investigated promptly and handled appropriately, depending on whether it involved a patient outside of his assigned room or a trespasser. Homeless persons found in the hospital basement were ejected. Moreover, the roving patrols of the various areas of the hospital also addressed this problem. As for the 22nd floor, the allegation that a trespasser may have been living there was speculative and there was credible evidence that the area was inspected routinely three times a day and that a key was required for access from the stairwell.
The allegation that HHC failed to secure obvious hospital entryways flies in the face of voluminous record evidence to the contrary, as referenced above. This is particularly true with regard to the basement, where HHC deployed a 24-hour manned security post, two pull-down gates used at night and on weekends, and a second officer deployed at one of the gates when it was up.
Plaintiff, in sum, on his motion to set aside the verdict as against the weight of the evidence, as well as on this appeal, has ignored the evidence that did not comport with his point of view and would have us consider only that favorable to him (see, Maharam v Maharam, 235 AD2d 226). The jury, upon consideration of all of the evidence, properly exercised its right to determine what evidence, or portions of evidence, it believed or disbelieved (see, Cohen v St. Regis Paper Co., 64 NY2d 656; Moore v Leaseway Transp. Corp., 49 NY2d 720; Accardi v City of New York, 121 AD2d 489). The record clearly establishes and the jury properly found that defendant HHC set up a reasonable security plan under the circumstances* and meticulously implemented it. Having done so, it fulfilled its legal *97obligation to plaintiffs decedent in that regard, although, sadly, it proved not to be enough. The law does not require, however, that the hospital act as an insurer and that its security system be flawless.
Accordingly, the judgment of Supreme Court, New York County (Ira Gammerman, J.), entered December 2, 1996, which, upon a jury verdict for defendants, entered judgment and costs against the plaintiff, should be affirmed, without costs.

 It is not clear that this hospital, which is run by a municipal entity, provides a high volume of burdensome public health services on behalf of the municipality, and whose security force consists of special patrolmen with powers similar to those of officers of the New York City Police Department, was functioning in a proprietary mode here as opposed to a governmental one. This is especially true, since it is being called into question for the way it chose to allocate resources for what, under these circumstances, amounts to general police protection (see, Clinger v New York City Tr. Auth., 85 NY2d 957; Weiner v Metropolitan Transp. Auth., 55 NY2d 175; see also, Marilyn S. v City of New York, 73 NY2d 910; Bonner v City of New York, 73 NY2d 930; see also, Miller v State of New York, supra, at 515 [Kaye, J., concurring] *97[implying in dictum that a failure by the State, acting as landlord, to enforce a hypothetical policy of keeping all dormitory doors locked at all times on a large SUNY campus (similar to the kind of security measure plaintiffs suggest as appropriate here) would be so onerous an obligation for a security force as to amount to an allocation of police resources, i.e., transforming the State’s role from proprietary to governmental in that regard]).